Taft, J.
Any real estate which the appellant Lizzie may take as an heir of the testator will not be her separate estate, which involves as the characterizing fact, that she will hold it to her sole use in exclusion of the marital rights of her husband. Frary v. Booth, 37 Vt. 78; Hubbard v. Bugbee, 58 Vt. 172. And her husband, the appellant George H., will be entitled to the rents and profits of it during coverture. Hackett v. Moxley, 68 Vt. 210. He therefore properly joined in the appeal.

Judgment affirmed and cause remanded.